Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 4-5, 7, 9-10, 13, 33, 40, 49, 53, 61, 67, 76, 89, and 91-94 are pending and subject to restriction requirement:
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-2, 4-5, 7, 9, 13, and 91-92, drawn to a fusion protein comprising binding domain to strep-tag peptide.
Species election:	1) one binding protein from claim 2.  If scFv is elected, further elect one in claim 5 that corresponds to one pair of VL and VH listed in claim 8 AND as well as scFv set forth in claim 10;

2) one set of 6 CDRs (HCDR1-3 and LCDR1-3) in claims 91 and 92, wherein the elected HCDR1-3 and LCDR1-3 should correspond to the elected VL and VH and scFv above.

Group 2, claim(s) 33, 40, 49, 53, 89, and 93-94, drawn to polynucleotide, vector, and host cell comprising the polynucleotide encoding a fusion protein comprising the fusion protein of claim 1. 
Species election:	make the same election as group 1 if the claims are amended to recite the same sequences.

Group 3, claim(s) 61 and 67, drawn to a method for activating or stimulating an immune cell comprising contacting the modified immune cell with binding protein or strep-tag peptide.
Species election: 	1) elect from scFv, scTCR, ligand or strep-tag peptide;
2) if scFv is elected, make the same election as group 1 based on the claims amendment that recites the same sequences.

Group 4, claim(s) 76, drawn to a method for targeted ablation of tagged cells comprising administering an immune cell modified to express on its cell surface. 

Species election:	make the same election as group 1 if the claims are amended to recite the same sequences.

The inventions listed as Groups 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of group 1 is considered to be a fusion protein or a chimeric antigen binding protein comprising binding domain to a strep-tag peptide.  The special technical feature that links groups 1-4 is the fusion protein with a binding domain to a strep-tag peptide.  Riddell et al (WO2015095895, June 2015) teaches the fusion protein comprising the structures from claim 1(a)-(c) (summary of the invention) and binding domain to strep-tag (figure 8-10). Thus, the special technical feature of group 1 as well as the special technical feature linking each of the groups is not a contribution over the prior art and thus does not constitute a special technical feature as defined by PCT Rule 13.2. 
In order to be fully responsive, Applicant must make election of one group and further elections.  Applicant is advised that this election is not species election requirements, rather is a restriction requirement. 
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention as indicated above to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

	In order to be fully responsive, Applicant must elect activity or expression as indicated above. Applicant is advised that this election is not species election requirements, rather is a restriction requirement. 
If an examiner (1) determines that the claims lack unity of invention and (2) requires election of a single invention, when all of the claims drawn to the elected invention are allowable (i.e., meet the requirements of 35 U.S.C. 101, 102, 103 and 112), the nonelected invention(s) should be considered for rejoinder. Any nonelected product claim that requires all the limitations of an allowable product claim, and any nonelected process claim that requires all the limitations of an allowable process claim, should be rejoined. See MPEP § 821.04. Any nonelected processes of making and/or using an allowable product should be considered for rejoinder. The examiner should notify applicants of potential rejoinder of non-elected process claims by placing form paragraph 8.21.04 at the end of any lack of unity determination made between a product and a process of making the product or between a product and a process of using the product.



Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as set forth under each of the inventions 1-4.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following the same reasons set forth above. 
Any invention 1-4 is elected, Applicant is required, in reply to this action, to make election in which the claims shall be restricted if no generic claim is finally held to be allowable.  
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/LEI YAO/Primary Examiner, Art Unit 1642